Citation Nr: 0023422	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  95-25 924	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for cervicodorsal 
strain.

3.  Entitlement to an increased rating for service-connected 
psychiatric disability, currently evaluated as 70 percent 
disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board), in part, from a February 1995 rating decision by the 
RO that denied a claim of entitlement to service connection 
for lumbar spine disability and an application to reopen a 
previously denied claim of service connection for 
cervicodorsal strain.  This matter is also on appeal from an 
October 1999 rating decision by the RO that denied a claim of 
entitlement to an increased rating for service-connected 
psychiatric disability and a claim of entitlement to TDIU.


REMAND

With respect to the claim to reopen, the Board notes that, by 
a March 1974 rating decision, the RO denied a claim of 
service connection for cervicodorsal strain.  In the same 
month, the RO notified the veteran of that decision, but he 
did not initiate an appeal within the one-year period allowed 
and, as a result, the denial became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 19.118 (1973).  In this 
regard, it should be noted that a previously denied claim of 
service connection may not be reopened in the absence of new 
and material evidence.  See 38 U.S.C.A. § 5108 (West 1991).  

Whether a previously denied claim of service connection 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider any underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the Board 
must initially address the question of whether "new and 
material" evidence has been presented sufficient to reopen 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  In its adjudication of the veteran's 
current claim, the RO specifically cited the "materiality" 
test adopted by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) in the case of Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Under the Colvin test, 
evidence was considered "material" when it was probative of 
the issue at hand and there was a reasonable possibility of a 
change in the outcome when the newly submitted evidence was 
viewed in light of all the evidence of record.  Colvin, 
1 Vet. App. at 174.  In September 1998, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
issued an opinion that overturned the test for materiality 
established in Colvin (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  In invalidating this test, the 
Federal Circuit reasoned that the "reasonably likely to 
change the outcome" requirement was not only unnecessarily 
stringent, it was also inconsistent with the regulation on 
point, 38 C.F.R. § 3.156(a), which merely required that newly 
submitted evidence bear directly or substantially on the 
specific matter and be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

As noted above, the RO, in its February 1995 rating action, 
employed the now-invalidated Colvin test when addressing the 
veteran's claim to reopen.  The Court has held that, when the 
Board proposes to address in its decision a question that has 
not yet been addressed by the RO, the Board must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on the question, whether 
he has been given an adequate opportunity to actually submit 
such evidence and argument, and whether the statement of the 
case (SOC) and/or supplemental statement of the case (SSOC) 
fulfills the regulatory requirements.  See 38 C.F.R. § 19.29 
(1999).  If not, the matter must be remanded in order to 
avoid prejudice to the claimant.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  In this regard, the Board notes that 
the veteran has not yet been afforded an opportunity to 
present argument and/or evidence to the RO on the matter of 
why his claim should be reopened in accordance with 38 C.F.R. 
§ 3.156(a) without regard to the definition of materiality as 
set forth in Colvin.  Nor has he been provided a SOC or SSOC 
which reflects consideration of § 3.156(a) as the sole 
definition of "materiality."  The Board finds that the 
February 1995 rating decision and subsequently prepared SOC 
and SSOC do not suggest anything to the contrary.  
Consequently, in order to ensure that the veteran receives 
full due process of law and that the possibility of prejudice 
is avoided, the Board will remand the matter to the RO.  
38 C.F.R. § 19.9 (1999).  

Turning to the issue of an increased rating for service-
connected psychiatric disability, it appears that the medical 
evidence of record contains varying information regarding the 
nature of the veteran's disability, especially the extent to 
which such disability affects his employability.  (What is 
now characterized as a service-connected post-traumatic 
stress disorder (PTSD) was previously evaluated as service-
connected schizophrenia.)

A March 1997 VA examination report includes the impression of 
chronic, moderate PTSD.  A Global Assessment of Functioning 
(GAF) score of 51-60 was assigned.  In May 1997, however, a 
VA examination report includes the impression of "this 
finding disorder, rule out PTSD."  A GAF score of 51-60 was 
assigned.  The May 1997 examiner provided an opinion that the 
veteran appeared to suffer from a mood disorder, mainly 
dysthymia, which appeared mild to moderate in severity and 
that the veteran did not seem at present employable.

In contrast to the May 1997 opinion set out above, more 
recently prepared medical evidence includes an August 1999 VA 
examination report indicating that the veteran had chronic 
PTSD and bipolar disorder.  A GAF score of 55 was assigned.  
The examiner, however, did not address the veteran's 
industrial impairment due to service-connected psychiatric 
disability.

Since the medical evidence contains several diagnoses and the 
recent reports of VA examinations are inadequate to determine 
to what extent the service-connected psychiatric disability 
affects the veteran's employability, the Board finds that a 
remand for a new examination is warranted in order to 
reconcile the seeming conflict between certain findings and 
conclusions of record, especially since one of the opinions 
of record suggests total occupational impairment (see 
May 1997 VA examination report).  38 C.F.R. § 19.9 (1999); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).

With respect to all issues on appeal, VA regulations require 
that a SSOC be furnished to the appellant if, after the last 
SOC or SSOC was issued, additional pertinent evidence is 
received.  38 C.F.R. § 19.31 (1999).  In the present case, 
the record shows that the RO last issued a SOC relative to 
the veteran's claim of an increased rating for psychiatric 
disability and for TDIU in December 1999, and issued a SSOC 
relative to the veteran's claim of service connection for 
lumbar spine disability and an application to reopen a 
previously denied of service connection for cervicodorsal 
strain in October 1999.  VA apparently had received 
additional evidence pertinent to the issues on appeal in 
July 1998 from a Dr. Allen Alt, as reflected by the July 1998 
date stamp placed on such evidence contained in an envelope 
associated with the claims file.  The RO, however, indicated 
in both the October 1999 SSOC and December 1999 SOC that 
there had been no response received to a July 1998 request 
for treatment reports from Dr. Alt.  In addition, VA 
outpatient treatment reports from January 1997 to June 1998 
were also received by VA in August 1998, and placed in the 
same envelope as the records from Dr. Alt, but not addressed 
in either the October 1999 SSOC or December 1999 SOC.  This 
evidence also shows that the veteran received treatment for 
the back, neck, and PTSD.  The record shows that while some 
of this recently received evidence is duplicative of evidence 
previously before the RO, most of the records are not.  The 
additional evidence contains medical evidence pertaining to 
the veteran's claims and, therefore, is "pertinent" to the 
claims on appeal.  The appellant has the right to have that 
additional evidence reviewed by the RO in the first instance 
unless he waives such consideration in writing. See 38 C.F.R. 
§ 19.31 (1999). Because no statement from the veteran 
indicating a desire to waive his right of RO review has been 
received, a remand is required to allow the RO opportunity to 
adjudicate these claims in light of the new evidence.  
38 C.F.R. § 19.9 (1999).

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran and 
inform him of his right to present 
additional argument and/or evidence on 
the matters on appeal.  The additional 
material received, if any, should be 
associated with the claims folder.

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of recent treatment for his back 
and neck, and for service-connected 
psychiatric disability, and should assist 
him in obtaining such evidence following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (1999).  

3.  The RO should then schedule the 
veteran for a VA psychiatric examination 
to determine the nature and severity of 
the service-connected psychiatric 
disorder.  The claims file, along with 
all additional evidence obtained pursuant 
to the request above, should be made 
available to the psychiatrist for review.  
Findings should be made that are 
responsive to all potentially applicable 
rating criteria with respect to service-
connected disability only.  The 
psychiatrist should review the claims 
file, examine the veteran, and 
distinguish between the symptoms due to 
service-connected disability and those 
due to any co-existing non-service-
connected psychiatric disability.  If the 
examiner is unable to disassociate the 
psychiatric symptoms of one disorder from 
those of another, the examiner should so 
indicate.  The psychiatrist should assign 
a GAF score and explain the significance 
of the score in terms of social and 
industrial impairment.  The rationale for 
the examiner's opinions should be 
explained in detail.  All opinions should 
be explained in light of the opinions 
already of record.  See discussion, 
supra.  The examiner should point to 
specific findings and/or medical 
authority to explain why his or her 
opinion differs from the opinions already 
of record, including the May 1997 VA 
opinion indicating that the veteran was 
unemployable.  

4.  The RO should then re-adjudicate the 
claims.  If any benefit sought is denied, 
a SSOC should be issued which includes 
consideration of all evidence received 
and not previously considered, including 
that received from Dr. Alt in July 1998 
and from VA treatment sources in August 
1998.  If the veteran does not appear for 
the examination, the SSOC should include 
a reference to the provisions of 
38 C.F.R. § 3.655 (1999).

(With respect to the issue of whether new 
and material evidence has been submitted 
to reopen a previously denied claim of 
service connection for cervicodorsal 
strain, the RO should consider and apply 
the provisions of 38 C.F.R. § 3.156(a) as 
the sole definition of new and material 
evidence.  If this benefit is denied, the 
SSOC should contain, in particular, a 
summary of the provisions of 38 C.F.R. 
§ 3.156(a) and a discussion of how they 
affect the RO's determination.  38 C.F.R. 
§§ 19.29, 19.31 (1999).  Consideration 
should include the entire record, 
including all evidence received (and not 
previously considered) since issuance of 
the October 1999 SSOC.)  

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to obtain clarifying 
data and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


